 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON
 6                                  AT SEATTLE

 7
          DEVAS MULTIMEDIA PRIVATE
          LTD.,
 8
                                Plaintiff,
 9                                                      C18-1360 TSZ
              v.
10                                                      MINUTE ORDER
          ANTRIX CORP. LTD.,
11
                                Defendant.
12

13        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
14
          (1)   Pursuant to the stipulation of the parties, docket no. 35, and the Court’s
   Minute Order, docket no. 28, the parties’ joint status report regarding the litigation in
15
   India and whether the Court should lift or extend the stay shall be filed on or before
   June 15, 2020.
16
          (2)   The stay of this case is EXTENDED pending further order of the Court.
17
          (3)   The Clerk is directed to send a copy of this Minute Order to all counsel of
18 record.

19         Dated this 3rd day of April, 2020.

20                                                  William M. McCool
                                                    Clerk
21
                                                    s/Karen Dews
22                                                  Deputy Clerk

23

     MINUTE ORDER - 1
